Citation Nr: 0515949	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a temporary total evaluation for convalescent 
purposes beyond November 5, 2002, pursuant to 38 C.F.R. § 
4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1981 to March 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that denied the above claim.

In August 2004, the veteran testified at a video-conference 
hearing over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the issuance of the most recent Supplemental 
Statement of the Case (SSOC) dated in April 2004, the veteran 
submitted a copy of a private medical record from W. J. 
Leonetti, M.D., dated August 31, 2004.  This document has not 
yet been reviewed by the RO, and the record does not contain 
a waiver of RO consideration for this evidence.  The Board 
cannot cure this procedural defect, and must remand the 
matter for consideration of the evidence by the RO and the 
issuance of an SSOC.  See 38 C.F.R. §§ 19.31, 19.37 (2004).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Readjudicate the veteran's claim, 
with application of all appropriate laws, 
regulations, and case law.  The RO should 
specifically document its consideration 
of the additional evidence received 
subsequent to the April 2004 supplemental 
statement of the case, including the 
August 31, 2004 report from Dr. Leonetti.

2.  If the decision with respect to the claim 
remains adverse to the veteran, he and his 
representative should be furnished an SSOC 
addressing the issue of entitlement to a 
temporary total evaluation for convalescent 
purposes beyond November 5, 2002 pursuant to 
38 C.F.R. § 4.30, and be provided an 
appropriate period of time within which to 
respond thereto. 

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).
	


                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



